DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2021 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for the examiner’s amendments affecting the scope of claims 6, 12 and 22 was given in an interview with Mr. Michael Scaturro on 6/10/2021. The remainder of amendments made below do not change the scope of the claims but rather correct outstanding informalities; accordingly, authorization was not sought.

Claim 1: On line 9, the term “the” in the phrase “the lower recorded operation time” has been replaced with the term “a”. On lines 9-10, the term “the” in the phrase “the operation” has been deleted. On line 10, the term “the” in the phrase “the duration” has been replaced with the term “a”. On line 12, the misspelled term “ttimes” has been replaced with the term “times”. 
Claim 3: On line 3, the term “a” has been replaced with the term “the”. On line 5, the misspelled term “becomingsubstantially” has been replaced with the phrase “becoming substantially”.
Claim 6: On line 2, the phrase “of the two settings” has been inserted between the terms “setting” and “of”. On line 4, the phrase “of the two settings” has been inserted between the terms “setting” and “of”. 
Claim 10: On line 1, the term “of” has been deleted.
Claim 12: On line 2, the phrase “of each 2/2 valve” has been inserted between the term “settings” and the comma. On line 4, the term “and” has been inserted after the comma. On line 5, the second comma has been deleted and the term “and” has been inserted after the remaining comma. On line 7, the term “and” has been inserted after the comma. On line 9, the phrase “of the two settings” has been inserted between the term “setting” and the comma. On line 14, the phrase “of each 2/2 valve” has been inserted between the term “settings” and the comma. On line 16, the term “and” has been inserted after the comma. On line 17, the term “two” has been replaced with the term “three”. On line 19, the term “and” has been inserted after the comma. On line 20, the term “two” has been replaced with the term “three”.
Claim 14: On line 5, one of the two commas has been deleted. On line 5, the term “the” in the phrase “the lower recorded operation time” has been replaced with the term “a”. On line 6, the term “the” in the phrase “the operation” has been deleted. On line 7, the term “the” in the phrase “the duration” has been replaced with the term “a”. On line 11, the phrase “the recorded” has been inserted between the comma and the phrase “operation times data”. On line 12, the term “time” has been replaced with the term “times”. 
Claim 16: On line 9, one of the two commas has been deleted. On line 10, the term “the” in the phrase “the lower recorded operation time” has been replaced with the term “a”. On line 11, the term “the” in the phrase “the operation” has been deleted. On line 11, the term “the” in the phrase “the duration” has been replaced with the term “a”.
Claim 17: On line 2, the term “a” in the phrase “a difference” has been replaced with the term “the”.
Claim 22: On line 7, the phrase “of each 2/2 valve” has been inserted between the term “settings” and the comma. On line 9, the term “and” has been inserted after the comma. On line 12, the term “and” has been inserted after the comma. On line 14, the phrase “of the two settings” has been inserted between the term “setting” and the comma. On line 19, the phrase “of each 2/2 valve” has been inserted between the terms “settings” and the comma. On line 21, the term “and” has been inserted after the comma. On line 24, the term “and” has been inserted after the comma.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. 
Independent claims 1, 14 and 16 have each been amended to require the control unit to be configured to select one of the first and second pumps having a lower recorded operation time prior to the start of expression and maintain the operation of the selected pump for a duration of the expression in addition to the previously-recited control of the first and second pumps such that operation times thereof are substantially equal. This newly added feature is not taught by the prior art applied in the last Office Action; nor could it be found (or was suggested) in combination with the other features recited in claims 1, 14 and 16.
Newly presented claim 22 contains the same subject matter as cancelled claim 21, which was indicated in the 10/19/2020 Office Action as being allowable. Please see that Office Action for a detailed statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783